DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment May 13, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanao (PCT/JP2017/008059, submitted by the applicant, US 2018/0376594, relied upon for the equivalent English translation)  in view of  Kanda (US 2007/0009718), Katsuhiro (JP07273470A, submitted by the applicant), and Ogawa (US 7,446,262).
Regarding claim 1, Hanao, figure 1, discloses a composite substrate comprising: an upper ceramic layer (10a, 10b); a lower ceramic layer (10c, 10d, 10e); and a middle resin layer (20) between the upper ceramic layer and the lower ceramic layer (see figure).
Hanao does not disclose a side surface resin layer on an entirety of all side surfaces of the composite substrate, the middle resin layer and the side surface resin layer are integral resin layers. 
Kanda (US 2007/0,009,718), figure 1, discloses a composite substrate with a core layer (110, comprising resin, paragraph 0041)), and build up layers (140) on both the front and back sides of the core layer. Kanada further discloses a an edge layer (160, formed of resin, paragraph 0084) on the entire side surface of the substrate, in order to have enhanced strength to control stress during thermal variation. Also, the edge layer and the resin of the substrate would be integrated in the final product.
Katsuhiro, figure 1, discloses a composite substrate with a ceramic layer (1), and resin layers (2a, 2b, 2c), including resin layer on the side surface of the composite substrate to increase the adhesion between the ceramic layer and the resin layer, avoiding the peeling, paragraph 0008.
Ogawa, figure 1, discloses a composite substrate with a ceramic layer (1), and resin layers (10), including resin layer on the side surface of the composite substrate preventing moisture from penetrating into the interface between the ceramic layer and the resin layer (column 7, line 59 to column 8, line 21). This will enhance the adhesion between the ceramic layer and the resin layer, avoiding the peeling / cracking.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Hanao with a side surface resin layer on an entirety of all side surfaces of the composite substrate, the middle resin layer and the side surface resin layer are integral resin layers, as taught by Kanda, Katsuhiro and Ogawa, in order to enhance bonding between the ceramic layer and the resin layer, avoiding peeling / cracking, as well as, enhancing strength to control stress during operation.

Regarding claim 2, the modified substrate of Hanao further discloses wherein the upper ceramic layer includes an upper conductive line and an upper via, the lower ceramic layer includes a lower conductive line and a lower via, the middle resin layer includes a middle conductive line and a middle via, and the upper conductive line, the upper via, the lower conductive line, the lower via, the middle conductive line, and the middle via are joined together (see figure). 

Regarding claim 3, the modified substrate of Hanao further discloses wherein the middle conductive line comprises lines in multiple layers (see figure). Additionally, providing additional resin layers with conductive line is merely duplicating the known element, in order to increase wiring density. It has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and St. Regis Paper Co. v. Bemis Co., 193 USPQ (CAS 1977).  

Regarding claim 9, the modified substrate of Hanao further discloses wherein the middle resin layer is made of a resin material selected from fluororesins, silicone rubbers, hydrocarbon resins, polyethylenes, polypropylenes, polystyrenes, polyimide-based resins, polyether ketone-based resins, polyphenylene sulfide-based resins, and cycloolefin-based resins (paragraph 0058).

Regarding claim 10, the modified substrate of Hanao further discloses wherein the middle resin layer has a relative permittivity ϵr of 1.5 to 3 (paragraph 0010, 0014.

Regarding claim 11, the modified substrate of Hanao further discloses wherein the middle resin layer has a tensile elastic modulus of 0.02 GPa to 3 GPa (paragraph 0013). 

8.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Hanao, as applied to claim 1 above, and further in view of Hashimoto (US 2011/0024167).
Regarding claim 6, the modified substrate of Hanao discloses wherein a thickness of each of the upper ceramic layer and the lower ceramic layer is less than 50% of a thickness of the composite substrate (obvious as appears in the figure).
Additionally, Hashimoto, figure 1, discloses a composite substrate with ceramic layers (1, and 2), and resin layers (3). Additionally, further discloses a thickness of each of the upper ceramic layer and the lower ceramic layer is less than 50% of a thickness of the composite substrate (see figure).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Hanao with thickness of each of the upper ceramic layer and the lower ceramic layer is less than 50% of a thickness of the composite substrate, as taught by Hashimoto, in order to have desired insulation and balance strength.
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 7, the modified substrate of Hanao further discloseswherein a thickness of the middle resin layer is greater than a total thickness of the upper ceramic layer and the lower ceramic layer (obvious as disclosed by Hashimoto. Additionally, it would have been obvious to select the relative thickness to have desired insulation, as well as, mechanical strength). 
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8, the modified substrate of Hanao further discloses wherein a thickness of the upper ceramic layer and a thickness of the lower ceramic layer are the same (obvious as disclosed by Hashimoto. Additionally, it would have been obvious to select the relative thickness to have desired insulation, as well as, mechanical strength).
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
          Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument / including new explanation of the rejection.
Additionally, applicant, starting on page 5 of the response, filed on May 13, 2022, argues that in Katsuhiro, the reason for the side surface resin layer on the side of the composite substrate is to prevent delamination between the wiring and the substrate caused by multiple firings. ¶[0008] of Katsuhiro discloses that only the "end face" of the substrate is covered with the insulating film, which is not "an entirety of all side surfaces" as required by independent claim 1. 
Ogawa also does not disclose a side surface resin layer on an entirety of all side surfaces of the composite substrate. Ogawa discloses a composite substrate that has a recess continuously extending on a peripheral portion of the first principal surface of the ceramic substrate (or a plurality of grooves extending in the thickness direction on the side surface of the ceramic 5AFDOCS/25346348.1substrate) and is configured so that part of the resin layer to be compression bonded and heat- cured to the first principal surface of the ceramic substrate enters the recess. The recesses are not "sides of the composite substrate" because the recess is a portion toward the inside of the side surface of the composite substrate. Therefore, there would be no reason to use a resin layer on the side surface of Hanao's composite substrate for the same reasons as noted above with respect to Katsuhiro. Hashimoto has no side surface resin layer and is thus not relevant. 
This in not found to be persuasive. Regarding the prior art to Katsuhiro, Katsuhiro resin layer is provided to prevent delamination. It would have been obvious from the teaching of Katsuhiro to provide such resin on the entire side surface to avoid any delamination.
Similarly, regarding the prior art to Ogawa, the applicant argues that the recesses are not side surface of composite substrate. However, it is pointed out that the recess is the outer surface of the layer (2). The teaching of covering the side surface could be applied to have better boding strength protecting the components mounted on the board.
Therefore, the modified composite substrate of Hanao meet the limitations.
Conclusion
         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Igarashi (US 2005/0263880), figure 1B, discloses a composite substrate with a ceramic layer (16m paragraph 0031), resin layers (17A, 17B, paragraph 0032), and further discloses a resin layer (12) on an entirety of the side surface of the substrate, in order to enhance moisture resistance (paragraph 0042). 
               Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847
                                                                                                                                                                                             IBP / July 21, 2022